NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                STEVEN A. LEANNA,
                 Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7101
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-2561, Judge Lawrence B.
Hagel.
           ______________________________

              Decided: November 7, 2013
            ______________________________

   STEVEN A. LEANNA, of Iron River, Michigan, pro se.

    ELIZABETH ANNE SPECK, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With her on the brief were STUART F. DELERY,
Acting Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and SCOTT D. AUSTIN, Assistant Director. Of
counsel on the brief were MICHAEL J. TIMINSKI, Deputy
Assistant General Counsel and CHRISTINA L. GREGG,
2                                        LEANNA   v. SHINSEKI



Attorney, United States Department of Veterans Affairs,
of Washington, DC.
                ______________________

     Before LOURIE, SCHALL, and PROST, Circuit Judges.
PER CURIAM.
                         DECISION
    Steven A. LeAnna appeals the final decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) that affirmed the decision of the Board
of Veterans Appeals (“Board”) finding no clear and unmis-
takable error (“CUE”) in an April 1983 Department of
Veterans Affairs (“VA”) Regional Office (“RO”) decision
that denied entitlement to VA benefits for softening of the
cartilage in the knee (“chondromalacia”). LeAnna v.
Shinseki, No. 11-2561, 2013 WL 1694785 (Vet.App. Apr.
19, 2013). We dismiss for lack of jurisdiction.
                       DISCUSSION
                             I.
    Mr. LeAnna served on active duty in the U.S. Air
Force from February 1982 to July 1982. Throughout June
1982, he was treated multiple times for knee pain; even-
tually, he was diagnosed with chondromalacia. Shortly
thereafter, Mr. LeAnna underwent a review by a medical
review board, which recommended “[d]ischarge from the
service by reason of physical disability which existed prior
to service . . . and has not been aggravated permanently
thereby.” LeAnna, 2013 WL 1694785, at * 1. Mr. LeAnna
was discharged from the Air Force in July 1982.
    In January 1983, Mr. LeAnna filed a claim with the
VA for compensation for chondromalacia, which he indi-
cated had existed since 1982. In April 1983, the RO
denied Mr. LeAnna’s claim. The RO concluded (1) that
the presumption of soundness at induction was rebutted
LEANNA   v. SHINSEKI                                      3



by medical evidence that Mr. LeAnna’s knee condition
existed prior to service; (2) that the evidence of record
failed to show any aggravation during service beyond that
which would normally be expected; and (3) that there was
no evidence of any in-service trauma to Mr. LeAnna’s
knees. Mr. LeAnna did not appeal the RO decision. It
therefore became final.
    In April 2006, Mr. LeAnna sought to reopen the April
1983 decision on the ground that it was tainted by CUE.
In October 2007, the RO denied the claim, after which Mr.
LeAnna appealed to the Board.
     On April 21, 2011, the Board issued a decision con-
cluding that there was no CUE in the RO’s April 1983
decision. The Board determined that the RO had “rea-
sonably based its decision . . . on the June 1982 in-service
medical examination report, in which the examiner specif-
ically found that [Mr. LeAnna’s] bilateral knee disorder
manifested prior to service and was not aggravated be-
yond its normal progression during service.” LeAnna,
2013 WL 1694785, at * 3. Mr. LeAnna appealed to the
Veterans Court.
    On April 19, 2013, the Veterans Court affirmed the
Board’s denial of Mr. LeAnna’s CUE claim. The court
reviewed the Board’s decision that there was no CUE in
the April 1983 RO decision to determine whether it was
“arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law,” 38 U.S.C. § 7261(a)(3)(A),
and whether it was supported by an adequate statement
of reasons or bases, 38 U.S.C. § 7104(d)(1). The court
concluded that neither of Mr. LeAnna’s assertions of error
in the April 1983 RO decision—that the in-service medical
opinion was insufficient to rebut the presumption of
soundness or that the RO improperly weighed the evi-
dence—was sufficient to support a finding that the deci-
sion contained CUE. LeAnna, 2013 WL 1694785, at * 4.
4                                         LEANNA   v. SHINSEKI



                             II.
    This court’s ability to review a decision of the Veter-
ans Court is limited. Pursuant to 38 U.S.C. § 7292(a), we
may review “the validity of a decision of the [Veterans]
Court on a rule of law or of any statute or regulation . . .
or any interpretation thereof (other than a determination
as to a factual matter) that was relied on by the [Veter-
ans] Court in making the decision.” We have exclusive
jurisdiction “to review and decide any challenge to the
validity of any statute or regulation or any interpretation
thereof brought under [38 U.S.C. § 7292], and to interpret
constitutional and statutory provisions, to the extent
presented and necessary to a decision.”          38 U.S.C.
§ 7292(c). However, except to the extent that an appeal
presents a constitutional issue, we may not review “(A) a
challenge to a factual determination, or (B) a challenge to
a law or regulation as applied to the facts of a particular
case.” 38 U.S.C. § 7292(d)(2).
     On appeal, Mr. LeAnna argues that there was CUE in
the 1983 RO decision because (1) he passed his induction
examination with no need for any waivers; (2) he injured
his knees in basic training when he fell; (3) the VA had a
list of all of his doctors when he entered the service, “so if
there was a problem before service, they would have
found it”; and (4) Dr. James B. Eaves, who examined Mr.
LeAnna in June 1982, “never stated what he based his
opinion on.”
    As the preceding paragraph demonstrates, Mr. LeAn-
na’s claim that the Veterans Court erred in affirming the
Board’s denial of his CUE claim is based on factual argu-
ments: (1) that the RO failed to take into account the fact
that he passed his induction physical examination; (2)
that the RO failed to recognize that his chondromalacia
resulted from a fall during basic training; (3) that, be-
cause the RO had a list of the doctors who treated him
before he entered the Air Force, it should have been able
LEANNA   v. SHINSEKI                                  5



to determine that his chondromalacia was service-
connected; and (4) that the opinion of the doctor who
examined him in June 1982 did not provide an adequate
basis for the RO’s decision. As stated above, we lack
jurisdiction to consider these arguments.
                           III.
    Because Mr. LeAnna’s arguments on appeal are fact-
based, they are beyond our jurisdiction. The appeal is
therefore dismissed. See Bastien v. Shinseki, 599 F.3d
1301, 1305-06 (Fed. Cir. 2010) (lacking jurisdiction be-
cause the merits of the appeal involved the review of
factual determinations).
   Each party shall bear its own costs.
                       DISMISSED